Citation Nr: 0118224	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, claimed as residuals of a left shoulder injury, to 
include degenerative joint disease and bursitis (left 
shoulder disorder herein).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which denied claims of service connection for a left 
shoulder disorder and bilateral hearing loss.  

In April 2001, the veteran failed to appear at a hearing 
scheduled before a Member of the Board is Washington, D.C., 
after due notice.  Accordingly, no action is indicted in this 
regard.  


REMAND  

It must initially be noted that the veteran's service medical 
records are incomplete due to no fault of his own, consisting 
only of reports of examinations at entry into service in 
March 1943 and at separation from service in January 1946.  
While the RO has denied both claims as not well-grounded, all 
prior attempts to obtain the veteran's service medical 
records have been incomplete: In August 1947, the VA was 
advised that while records regarding treatment in Hawaii 
could not be located, additional information might allow for 
a further search, but no further development in this regard 
was ever taken.  Similarly, in March 1999, the National 
Personnel Records Center (NPRC) essentially repeated a 
request for additional information, but, once again, no 
follow-up development is documented.  This failure to follow-
through on suggested development regarding obtaining copies 
of the veteran's entire service medical records is 
particularly unfortunate as he has recently provided 
additional details which might allow for a successful search.  
Specifically, the veteran's February 2000 substantive appeal 
provided the added information requested by NPRC in its March 
1999 request.  Follow-up development should be undertaken.  
Moreover, the RO should request and obtain copies of the 
veteran's service personnel records to assist in the request 
for service medical records.  

Upon completion of the above, the RO is reminded of the 
heightened duty to explain its findings where service medical 
records are unavailable or incomplete.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Such consideration 
was not afforded to the veteran in this case.  

Additionally, the veteran's representative has requested 
consideration of the beneficial application of 38 U.S.C.A. 
§ 1154(b) (2000) regarding a relaxed burden of proof for 
claims brought by veterans of combat.  Consideration of this 
provision may, or may not, be indicated, as the veteran is 
shown to have been a general carpenter during his military 
career-service which included two years of yet-to-be 
characterized duty outside the continental U.S.  See Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995) (wherein the Court 
determined that section 1154(b) could be used to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, but not to link the service problem etiologically to 
the current problem, as the provision of 1154 does not 
establish service connection for a combat veteran, but 
relaxes the evidentiary requirements for determining what 
happened in service).  Accordingly, the RO should consider 
the beneficial application of section 1154(b), after 
determining whether the veteran had any combat.  Service 
personnel records should lend assistance in this regard.  

It is noted that the medical evidence of record includes 
treatment for left shoulder degenerative joint disease and 
bursitis from May 1997.  While treatment for hearing loss is 
not indicated, the veteran has never been afforded a VA 
examination-an oversight which, given the fact that his 
service medical records are yet incomplete, the nature of his 
service and claims, and prior inadequate development at the 
VA, warrants current VA examinations.  

Finally, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as for additional reasons listed above, a Remand is 
required.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the left shoulder or hearing 
loss, from January 1946 to the present.  
Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1946 
to the present, as identified by the 
veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should contact the NPRC and 
request and obtain copies of the 
veteran's service personnel records for 
his active military service from March 
1943 to January 1946.  

3.  Thereafter, the RO should contact the 
NPRC, providing copies of the veteran's 
discharge document and all pertinent 
service personnel records regarding unit 
assignments, and request copies of any 
additional service medical records.  If 
records are not available, the NPRC 
should clarify any additional necessary 
development in this regard-the RO should 
pursue any additional follow-up 
development.  

Requests for additional service medical 
records should include requests for any 
medical records for treatment received by 
the veteran while stationed with Battery 
C, 870th AAA .  Copies of the RO's 
written request(s), and the NPRC's 
response(s), must be maintained in the 
claims file. 

4.  If the development requested above 
provides no additional service medical 
records, then the RO should provide the 
veteran with a National Archives and 
Records Administration, Request for 
Information Needed to Reconstruct Medical 
Data, NARA Form 13055, with instructions 
that the veteran fill out and return this 
form for use in reconstructing the 
veteran's service medical records from 
secondary sources other than the Office 
of Surgeon General.  

Copies of the RO's written request, the 
NA Form 13055, as well as the NPRC's 
response, should be documented and 
maintained in the VA claims file.  

5.  Upon the completion of the above, the 
veteran should be scheduled for VA 
orthopedic and audiologic examinations to 
determine the nature and etiology of all 
left shoulder or hearing loss disorders.  
All indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiners for use 
in the study of the case-with particular 
attention given to the January 1946 
service medical examination report and 
recent treatment records of Dr. 
Pendleton, as well as any records 
received pursuant to this REMAND.  

The orthopedic examiner should 
specifically state whether it is at least 
as likely as not that any current left 
shoulder disorder of the veteran is due 
to the veteran's service.  The examiner's 
answer should include reference to the 
existing, and any additionally received, 
service medical records, as well as the 
post-service evidence and Dr. Pendleton's 
records.  The examiner should set forth 
all findings and conclusions, along with 
rationale and support for the diagnoses 
and opinions entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

The audiologic examiner should provide 
definitive findings and diagnoses, to 
include pure tone audiometry thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz (Hz) (cycles per second), as well 
as speech audiometry (in percentages) for 
each ear.  The examiner should also 
specifically state whether it is at least 
as likely as not that any current hearing 
loss of the veteran is due to the 
veteran's service, or acoustic trauma 
while in service.  The examiner's answer 
should include reference to any 
supporting evidence.  The examiner should 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnoses and opinions entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

6.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should 
readjudicate the claims for service 
connection for residuals of a left 
shoulder injury, to include degenerative 
joint disease and bursitis, and service 
connection for bilateral hearing loss, in 
light of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC), which includes citation to 
the regulation for service connection, 
38 U.S.C.A. § 1154(b) (2000), and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991), with a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


